Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.3 WORLD SERIES OF GOLF, INC. 2 NONQUALIFIED STOCK OPTION GRANT AGREEMENT This Grant Agreement (the "Agreement") is entered into as of by and between World Series of Golf, Inc. (the "Corporation"), a Nevada Corporation, and ("Grantee"). ARTICLE 1 GRANT OF OPTION Section 1.1 Grant of Options . Subject to the provisions of the Agreement, and pursuant to the provisions of the World Series of Golf, Inc. 2009 Stock Incentive Plan (the "Plan"), Corporation hereby grants to Grantee, as of the Grant Date specified in Attachment A, a Nonqualified Stock Option (the "Option") to purchase all or any part of the number and class of shares of Common Stock set forth on Attachment A at the exercise price per share ("Option Price") set forth on Attachment A. Section 1.2 Term of Options . Unless the Option granted pursuant to Section 1.1 terminates earlier pursuant to other provisions of the Agreement, including the expiration date specified in Attachment A, the Option shall expire on the expiration date set forth on Attachment A hereto, but in no event later than the tenth (10th) anniversary of its Grant Date. ARTICLE 2 VESTING Section 2.1 Vesting Schedule . Subject to the further provision of this Agreement, and unless the Option has earlier terminated pursuant to the provisions of the Agreement, Grantee shall become vested on the dates specified on Attachment A in a portion of the Option with respect to a percentage or number of the underlying shares in accordance with the vesting schedule specified on Attachment A; provided that Grantee shall have been in the continuous employ of or affiliation (as a director or consultant) with the Corporation or any of the Corporations subsidiaries from the Grant Date through any such date. ARTICLE 3 EXERCISE OF OPTION Section 3.1 Exercisability of Option . No portion of the Option granted to Grantee shall be exercisable by Grantee prior to the time such portion of the Option has vested. Section 3.2 Manner of Exercise . The Option may be exercised, in whole or in part, by delivering written notice to the Committee or any designee of the Committee. Such notice shall specify the number of shares of Common Stock subject to the Option as to which the Option is being exercised, and shall be accompanied by full payment of the Option Price of the shares of Common Stock as to which the Option is being exercised. Payment of the Option Price shall be made in cash (or cash equivalents acceptable to the Committee in the Committee's discretion). In the Committee's sole and absolute discretion, the Committee may authorize payment of the Option Price to be made, in whole or in part, by such other means as the Committee may prescribe. The Option may be exercised only in multiples of whole shares and no partial shares shall be issued. Notwithstanding anything to the contrary herein, the minimum number of shares that may be purchased upon an exercise of the Option is the lesser of 100 shares or the number of shares subject to the vested portion of the Option. Section 3.3 Issuance of Shares and Payment of Cash upon Exercise . Upon exercise of the Option, in whole or in part, in accordance with the terms of the Agreement and upon payment of the Option Price for the shares of Common Stock as to which the Option is exercised, the Corporation shall issue to Grantee or, in the event of Grantee's death, to Grantee's executor, personal representative or the person to whom the Option shall have been transferred by will or the laws of descent and distribution, as the case may be, the number of shares of Common Stock so paid for, in the form of fully paid and nonassessable Common Stock. The stock certificates for any shares of Common Stock issued hereunder shall, unless such shares are registered or an exemption from registration is available under applicable federal and state law, bear a legend restricting transferability of such shares. ARTICLE 4 TERMINATION OF EMPLOYMENT Section 4.1 Unvested Portion . Subject to the further provision of this Agreement, and unless the Option has earlier terminated pursuant to the provisions of this Agreement, the unvested portion of the Option shall terminate upon termination of Grantee's employment or affiliation (as a director or consultant) with the Corporation and all of the Corporations subsidiaries for any reason. Section 4.2 Termination of Employment or Affiliation For Cause by the Corporation or Voluntarily by Grantee Other Than Termination of Employment or Affiliation by Death or Disability . Unless the Option has earlier terminated pursuant to the provisions of this Agreement, the vested portion of the Option shall terminate upon termination of Grantee's employment or affiliation with the Corporation and all of the Corporations subsidiaries for cause by the Corporation or voluntarily by the Grantee other than termination of employment or affiliation by death or disability. Section 4.3 Termination of Employment or Affiliation Involuntarily by the Corporation .
